                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

TERRICK NOONER, ADC #000926                                                       PLAINTIFF

v.                               Case No. 4:19-cv-00389-KGB


STATE OF ARKANSAS, et al.                                                     DEFENDANTS

                                          JUDGMENT

       Pursuant to the Order entered in this matter on this date, it is considered, ordered, and

adjudged that plaintiff Terrick Nooner’s claims are dismissed without prejudice. The relief

requested is denied.

       It is so ordered this 19th day of March, 2020.


                                                    _________________________________
                                                    Kristine G. Baker
                                                    United States District Judge
